United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2893
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Ollie Brown, Jr.,                       *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 14, 2005
                                Filed: May 9, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BOWMAN, and GRUENDER, Circuit
      Judges.
                         ___________

PER CURIAM.

      Ollie Brown, Jr., appeals the revocation by the district court1of his term of
supervised release and the sentence of ten months' imprisonment that the court
imposed upon him for violating the conditions of his release. We affirm.

      Mr. Brown challenges the district court's order only on constitutional grounds,
arguing that the logic of Blakely v. Washington, 124 S. Ct. 2531 (2004), renders

      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
unconstitutional the United States Sentencing Guidelines, including its provisions
regarding supervised release. Mr. Brown presses this argument under the assumption
that the "guidelines created supervised release." But that assumption is incorrect.
Supervised release finds its genesis in statute, not in the guidelines. See 18 U.S.C.
§ 3583.

       After the appellant filed his brief, the Supreme Court indeed held the
Sentencing Reform Act unconstitutional, but it did not discard the guidelines
wholesale. See United States v. Booker, 125 S. Ct. 738, 758, 764-65 (2005). Instead,
as we noted in United States v. Coleman, the Court "excised from the Sentencing
Reform Act only those provisions that made application of the sentencing guidelines
mandatory and thus were contrary to the sixth amendment. Among the remaining
provisions of the Sentencing Reform Act that the Court recognized as constitutionally
valid was the supervised release statute, 18 U.S.C. § 3583." Coleman, No. 04-3377,
2005 WL 937269, at *1 (8th Cir. Apr. 25, 2005) (citing Booker, 125 S. Ct. at 764).
Mr. Brown, moreover, admitted the facts that provided the basis for the revocation
of his supervised release. Mr. Brown's sixth amendment challenge therefore fails.

      Affirmed.
                       ______________________________




                                         -2-